Citation Nr: 9927295	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-32 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Determination of a proper initial rating for service-
connected residuals of prostate cancer, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to July 
1966.  

This matter arises from a January 1997 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
residuals of prostate cancer and assigned a 10 percent 
evaluation, effective from November 7, 1996.  By rating 
decision in May 197, the disability rating was increased to 
20 percent, also effective from November 7, 1996.  The 
veteran completed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board).  

As a preliminary matter, the Board notes that in his 
substantive appeal, the veteran requested that he be afforded 
a personal hearing before a member of the Board sitting at 
the RO.  However, the record shows that after a hearing was 
scheduled, the veteran failed to report at the appointed 
time.

In addition, the Board notes that in his notice of 
disagreement and substantive appeal, the veteran appears to 
have raised an issue with respect to entitlement to service 
connection for post-traumatic stress disorder (PTSD), claimed 
as secondary to his service-connected residuals of prostate 
cancer.  This new claim is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  

2.  The veteran has been awarded special monthly compensation 
for loss of use of a reproductive organ under 38 C.F.R. 
§ 3.350 (1998).  

3.  The veteran's service-connected  residuals of prostate 
cancer are not shown to involve more than impotence and 
voiding two to three times per night.  



CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for the veteran's residuals of prostate cancer have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 3.350, 4.1-4.14, 4.115a, 4.115b, 
Diagnostic Code 7527 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107 (West 1991).  The veteran is 
appealing the original assignment of a disability evaluation 
following an award of service connection, and, as such, the 
claim for the higher evaluation is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Moreover, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, the report of a VA 
rating examination, and statements made by the veteran in his 
own behalf.  In addition, the Board notes that the veteran 
requested that he be afforded a personal hearing before a 
Member of the Board, but failed to appear at the scheduled 
time.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See 38 U.S.C.A. 
§ 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  In addition, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).  

A review of the record shows that the veteran was initially 
service-connected for residuals of prostate cancer by a 
January 1997 rating decision.  A 10 percent disability 
evaluation was assigned, effective from November 7, 1996.  
Following this, the veteran underwent a VA rating examination 
in February 1997.  By a rating decision of May 1997, his 
assigned disability rating was increased to 20 percent, also 
effective from November 7, 1996.  This decision was based on 
additional medical evidence showing symptomatology including 
impotence and awakening to void two to three times per night.  
The veteran now contends that his symptomatology warrants 
assignment of an evaluation in excess of 20 percent for his 
residuals of prostate cancer.  In November 1998, the veteran 
was also granted entitlement to a special monthly 
compensation under 38 C.F.R. § 3.350 (1998), effective from 
November 7, 1996, based on the loss of use of a creative 
organ.  

Private medical treatment records show that the veteran 
underwent treatment for prostate cancer in April 1992.  The 
records show that his treatment included full-dose radiation 
therapy at that time.  In 1996, the veteran contacted the VA 
regarding compensation for his prostate cancer based on his 
Vietnam service.   

In February 1997, the veteran underwent a VA rating 
examination.  The report of that examination shows that the 
veteran reported having undergone radiotherapy for prostate 
cancer which had been completed in June 1992.  He indicated 
that he had been impotent since that time.  In addition, he 
reported that he did not have any gross hematuria, no painful 
urination, and no incontinence except when drinking three or 
more alcoholic beverages.  He indicated that he would void 
approximately two to three times nightly, and did not 
experience diarrhea or bloody bowel movements.  The veteran 
stated that he continued to see his radiotherapist once every 
six months for a check up.  On examination, the prostate area 
was concave and was characterized as being so soft that the 
examiner was unable to define its margins.  The examiner 
concluded with a diagnosis of status-post radiotherapy for 
carcinoma of the prostate with impotence.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7527 (1998) 
injuries, infections, hypertrophy, or post-operative 
residuals of the prostate gland are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  The evidence of record shows that the veteran's 
primary symptomatology with respect to his residuals of 
prostate cancer involves impotency and voiding dysfunction.  
As noted, a special monthly compensation has been granted 
pursuant to 38 C.F.R. § 3.350, for loss of a reproductive 
organ, effective from November 7, 1996, the date upon which 
the applicable regulations came into effect.  Therefore, an 
additional rating based upon erectile dysfunction or 
impotence is not for consideration here.  

The veteran has reported that it is necessary for him to void 
approximately two to three times nightly, but does not 
indicate that he experiences any urinary leakage or that he 
is otherwise required to wear absorbent materials.  Under the 
criteria for evaluating urinary frequency under 38 C.F.R. 
§ 4.115a (1998), daytime voiding interval between two and 
three hours, or awakening to void two times per night 
warrants assignment of a 10 percent evaluation.  Where there 
are daytime voiding intervals between one and two hours, or 
awakening to void three to four times per night, a 20 percent 
evaluation is contemplated.  In addition, daytime voiding 
intervals of less than one hour, or awakening to void five or 
more times per night warrants assignment of a 40 percent 
evaluation.  Id.  

The Board has evaluated the above objective medical evidence, 
and concludes that after applying it to the relevant 
diagnostic criteria, the assigned 20 percent evaluation for 
the veteran's residuals of prostate cancer is appropriate.  
Moreover, the preponderance of the evidence is against a 
higher evaluation under any other diagnostic code.  As noted, 
entitlement to a special monthly compensation has already 
been established by a November 1998 rating decision.  The 
veteran's remaining objective symptomatology involves waking 
two to three times nightly to void.  Under the relevant 
diagnostic criteria under 38 C.F.R. § 4.115a, a 20 percent 
evaluation is appropriate for urinary frequency requiring 
awakening three to four times per night to void.  The Board 
finds that there is no other objective medical evidence 
showing other symptoms of the veteran's residuals of prostate 
cancer, and as he is currently in receipt of a special 
monthly compensation for his impotence, his claim for 
entitlement to an evaluation in excess of 20 percent must be 
denied.  

In addition, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (1998) have 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Here there has been no showing that the 
disability under consideration has caused marked interference 
with employment, has necessitated frequent periods of 
hospitalization, beyond the veteran's initial treatment for 
prostate cancer in April 1992, or otherwise renders 
impracticable the regular schedular standards.  In the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1998) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107(b) are not applicable.  
Should the veteran's disability picture change, he may apply 
at any time for an evaluation in excess of the currently 
assigned 20 percent rating.  See 38 C.F.R. § 4.1.  At 
present, however, the evidence affords no basis upon which to 
grant a higher rating for the veteran's residuals of prostate 
cancer.  



ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

